April 28, 1950

 Honorable W.~J. Murray, Jr., Chairman
 Railroad Commleslon of Texas
 Austin, Texaa
 Attention:     Honorable Bryan Bell
                             Opinion NO. v-1048
                             Re: Whether Articles 883,
                                 883(a), and 883(b),
                                 V.C.S., apply to,,motor
                                 bus companies trans-
 Dear Sir:                       porting baggage.
           The subject or your request ror an OplnlOn
 relatlng~-toappllcabllltgor Articles 883, 883(a),  and
 883(b), V.C.S., to motor bus companies 80 a8 to permit
 limitation or llablllty ror baggage transported, and
 whether these statutes requlre'a bond to be filed with
 the Commlsslon; has received careful study.
              You present two precise questions:
              "1. Do Articles 883, 883(a) and 883(b)
?.       of the Revised civil statutes or Texas apply
         to motor bus companies?
              "2. Do these Articles of the ~Revlsed
         Civil Statutes of Texas require that this
         bond be riled with the Railroad Commlsslon?"
               Section lc or Article 911a, V.C.S., derinee
     "Motor Bus Company" to mean:
               (I
                ... every corporationor person ...
          engaged ln the business or transporting
          persona ror compensationor hire loverthe
         pubilc hlghwaye within the State of Texae.
          ...
              Section 2 ol Article glla providea that:
..




      Hon. W. J. Murray, Jr., page 2   (v-1048)


                "All motor-bus companies, as defined
           herein, are hereby declared to be 'common
           carriera ....'
                Article 883 reads as follows:
                  nRailroad companies and other common
           carriers or goods, wares and merchandise,
           for hire, within this State, on land, or in
           boats or vessels on the waters entirely
           wlthln this State, ,shallnot limit or re-
           strict their llablllty as it exists at com-
           mon law, by any general or special notice,
           or by inserting exceptions in the bill of
           lading or memorandum given upon the re-
           ceipt of the goods for transportation,or
           in any other manner whatever. Iso~speclal
           agreement made in contraventionof this
           Article shall be valid; provided, however,
           that 'arequlrement of'notice or olalm, con-
           sistent with the provisions or Ax-ticle~ 5546
           of the Re~vlsedCivil Statutes or Texas,
           1925, a8 a condition preoedent tokhe en-
           foraeme& or any claim for 108s; damage and
           delay,   or either or any of them, whether
           inserted in a bill of lading or other con-
           tract 0P arrangementror carriage, or
           otherwise provided, shall be valid and Is
           not hereby prohibited."
                 Thla statute was originally enacted by the
       8th Legislature in 1860 a8 Se&Ion 1 of Chapter 44..It
     L,provided:
                 *... That common carriers or goods,
            for hire, within this State, on land or In
           *boats, .or-vessels,on the waters entirely
            within the body of this State, shall not
            limit or restrict their liability, a8 it
            exists at common law, by any general or ac-
            tual notice, nor by lnaertlng exception8
            In the bill of lading, or memorandum given
            upon the receipt of the goods ror trana-
            portatlon, nor In any other manner, except
            by special agreement between the carrier
            and shipper, reduced to writing and signed
.   .




            Hon. W. J. Murray, Jr., page 3   (v-1048)


                by the parties or their agents." (Emphasis
                added) Acts 8th Leg-s t%Q; Ch. 44, P. 38.
                      In 1863 the 10th Legislature amended Section
            1 of the WAct concerning common carriers and defining
            their llablllt1ee In certain oases," to read:
                       (I
                        ... That railroad companies and
                 other aommon cX%lTierS0r goods, wares, and
                 merchandise for hire; within this State,
                 on land, or In boats, or vc88e18, on the
                 waters entirely wlthln'the body at this
                 State#ahall not limit, or restrict their
                 liability, as It exists at common law, by
                 any general or spealal notice, nor by ln-
                 sertlng exceptlons in the bill of Lading,
                 nor memorandum given upon the reoelpt of
                 the goods r0r transportation,.norIn any
                 other manner, whatever. and no special
                 agreement, made in contraventfonof tfi
                 foregoing provIsions  or this seation sLl1
                 be valid " (Em ha 1     dd d) Act8 10th
L                %cg., l&3; ,.'I$ ;.'7.'
                      Thus, under the 1860 Act, common carriers oi
            goods ror hire aould limit or restrlot llablllty as It
            eX18ted~at common law by *speolal agreement between the
            carrier and sfiipper." Btitthe Act or 1863.removed this
            rightand In effeat rested llablllty upon oa.rrlersOr
            &oodS. wares. and merchandise ror.hlre a8 it exi8tS at
            common law.
        L           : This provision or the Act as written iti1863
            was included in the revlelons or 1879, 1895, 1911, and
            1925, In precisely the rorm of the 1863 amendment. In
            1941, the Legislature again amended this statute (Ar-
            tlele 883, V.C.S.) by adding thereto,the iollorrlnglang-
            uage:
                       II
                        ... provided; however, that a re-
                 quirement or notloe or claim, oonslstent
                 with the provisions or Artlole 5546 of the
                 Revised civil Statute8 of Texas, 1925, ~a8
                 a condition precedent to the enforcement of
                 any alalm for loss, damage and delay, or
                 either or any of them, whether Inserted in
.   .




        Hon. W. J. Murray, Jr., page 4    (v-1048)


             a bill or lading or contract or ermnge-.
             ment l’or carriage, or otherwise provided,
             shall be valid and IS not hereby prohlblt-
             ed." Act.847th Leg., R.S., 1941, Ch. 500,
             p. 805.
                  In 1947, the statute was again amended by
               two new sections which are oodlfled as Arts.
        ii3";~ and 883(b) and read:
             "Art. 883(a). Declarationdr value; rates
                 based on value; evidence
                 "No specializedmotor aarrler~or other
            carrier for hire, Including the carriers
            referred to In said Article 883, shall be
            required to accept for transportationhouee-
            hdld goods, personal erreote or USed orrice
            furniture and equipment, unless the Shipper
            or owner thereof or his agent shall rlrst
            declare in writing the reasonable value
            thereor. The oarrler shall not be liable
            ln.damages ior an amount In excess of such
            declared value for the lose, destruction
            or damage or such property. The Railroad
            CO~88lOn Sha'llestablish adequate rates
            consistentwith such declared values to be
            assessed and aollected by such carriers.
            If the Railroad Commlaslon falls to estab-
            lish such rates, then in that event suah
            carriers are authorized to collect reason-
            able transportationcharges consistentwith
            the declared value of such property." Acts
            50th Leg., 1947, Ch. 327, p. 563.
             "Art.   883b.   Declaration of value.as evl-
                     denoe
                  "The declaration or value by the shlp-
             per shall not be admissible as evidence In
             any aourt a&ion unless the carrier at the
             time of acoeptance of such Shipment had or
             provlded and maintained in ioboe insurance
             in a solvent company authorized to do busl-
             nesa in TeJCaS,or bonds, in an amount equal
             to suah dealared value to protect the owner
             of such shipment against loss or damage
             thereto; provided, however, this requirement
 Hon. W. J. Murray, Jr., page 5   (V-1048)


      as to ln8urance or bonds shall not apply
      to steam or electrical railways." .I&.
             Article 883 prohibiting common carriers from
 llmltlng or restricting their llablllty as It exists at
 common law ~appllesto baggage transportedby common car-
 riers, as well asp-tocammodltles shipped as freight.
 The liability of oarrlers of baggage entrusted to their
 care Is that bf insurer and Is the same as the common
 law llablllty of carriers of goods. Burnet v. Rltter,;
 276,s.~.   347 (Tex. Clv. App. 1925); gTex. Jur. glb
 924, Carriers, Sew. 665, 674; Q-H. & S.A. Ry. v. i&9es'~'
 77 S.W. 234 (Tex. Clv. App. 1903               . Hutahfn-
 8on on Crarrlere~ (3rd Ed. 1906), i4%7&;.*     '
                                -
             As said in White v. St. Louis Southwestern
 a.     86 S.W. 962, 965 (Tex. Clv. App. 19051:
            ... there is no law .lnthis State flx-
            ”

      lng apeclflaallythe measme of llablllty
      0r carrleri3.~ror
                      the iOSS.Or or damage to
      baggage. Their dutlea'and llabllltles are'
      the same as at common law, and at common law
      a common carrier for hire Is an Insurer of
      the Safety or baggage aommltted to its care
      ror transportatlon....~"
            It is an undoubted rule that statutes In iero-
  gatlon of the common law should be 8trlctPy conlltrued
  and we are not persuaded that Articles 883(a)and aadb)
  In any way permit common carriers 0r persons to limit
  or restrict their llablllty-fordamage to or loss of'
w passengers'baggage as It exists at common law. We think
  the only purpose of House Bill 297 (Arts. 883(a) and
  883(b)) Is to permit oarrlere transporting as freight
  "householdgoods, personal erfects or used orrice fkrnl-
  ture and equipment as a alass of aommodltle8to limit
  or restrict their llablllty.~
           Under the Act "no specializedmotor carrier or
 other oarrler for hlre, lnaludlng the oarrlers referred
 to In Article 883, shall be required to accept ior tram-
 portatlon household goods,~personal'eff'ectsor used
 furniture and equipment, unless the shipper or owner
 thereof or his agent shall first declare In wrltlng the
 reasonable value thereof...."
    Hon. W. J. Murray, Jr., page 6   (V-1048)


              The Legislaturehas designated household goods,
    personal effects or used office furniture and equipment
    a class of commoditiesfor ease in dealing with numerous
    items slmllar In character and we think such a classl-
    flcatlon has a definite, valid objective and purpose.
              The 1947 Act provides that carriers shall not
    be required to accept the class of'commodltleaenumerat-
    ed therein unless the shipper declares the reasonable
    value thereof, and Article 6496, V.C.S., defines "shipper"
    as:
              "... any person, firm or corporation
         tendering rrelght for shipment, and any
        -consignor OF aonslgnee or any bill or glad-
         lng, or other person, firm or corporation
         having the right of consignor or consignee."
                'Phe1947 Act further provides that "the Rail-
    road Commlsslon shall establish adequate rates conslst-
     ent ~with such deolared values to be assessed and aollected
     byesuch carriers" and Ii the Commission rails to make such
    rates the oarrlers are authorized to collect transporta-
    ~tlon oharges consistent with the declaPed value. These
    portions of the statute are persuasive and Indicate an
     objective to Include within the statute the class of eom-
     modltles enumeratedwhen transportedas "freight" as dls-
     tingulahed from "baggage."
              In 2 Sutherland Statutory Construotlon (3rd Rd.
    1943), 395, it 18 Said:
c             ”
                  .where general words fOllOW specl-
                      .   .

         flc Word8 In an enumerationdescribing the
         legal subject, the general words are con-
        'strued to embrace only objects similar In
         nature to those objects enumerated by the
         preceding specific words."
              Household goods as used in wills and tariffs
    embraces things domeatlc In nature purchased or aoqulred
    for we In and about the house, excluding articles of
    consumption and of trade. In Re Mltchell~s Will, 38 I.Y.
    Sup.26 673 (Sum. Ct. 1942).
             Baggage is "the trunks, valises, etc., which
    one carries on a journey...." Webster's New International
    ..’   -




                Hon. W. J. Murray, Jr., page 7   (V-1048)
L




               Dictionary (2nd Ed. Unabridged, 1938). While baggage
                transportedby motor bus companies as a privilege grant-
               ed incident to carriage of passengers, conslderatlonfor
               which Is furnished by the purchase of a tloket, m&y be
                included wlthln the UnreStriCteddefinition of "personal
               -errects"it 18 not Included In the restricted meaning or
               'that term asaertalnedfrom the preaedlng words "houee-
               hold gOod8."
                           Webster's New InternationalDlatlonaq (2nd
                Ed. Unabridged, 1938)  defines "personal effect8 as "ef-
                reds of a personal character: esp., as used In ~1118,
                tarirr laws, eta., suoh property especially appertaln-
                lng to ones person. The term may be restricted by words
                of narrower import to things 8jUSden generls, or where
                not restricted, as in a residuary legacy, 'paxinclude
                all artlales not employed In one'~sbUSine88.
                          As used in tills, "personaleffects" is held
                to mean artlales similar in kind to apeclrl~ articles
                enumerated. ,Itla a broad expansive term and.uhen not
                restricted by cont~extembrace8 everythingwithin the
L               deserlption of personal property, but when used~ln the
                expreaalon "household-furnitureand erreats" its meaning
                Is re8trloted to household goods. The words are not
                words or art, have no fixed meaning and:.areto be ln-
                terpreted In aucordance with use and may be restricted
                by appllcatloh of the rule ejusden generls to a partlcu-
                lar class or type or commodities or propert speclflcal-
                                                           t
                ly mentioned. In Re Llppenoott'sEstatei 370fslj1;8,     59
                 Pa. Supp. 1896); Child V. &ton,  183 At
                 N.J. Ct. Chan. 1936) 48 C J 1046 Per&al 'Sec. 6;
              + In Re MIchaelson'sE&ate, i8'N.Y. &up.26 59,‘60     (Sum.
                  .      .
                          The problem here Is to determine the meaning
                the words "personal efredts' had in the leglslatlve
                vocabulary, and we think the meaning must be.ascertalned
                from the preaedlng words "householdgoods.*   Rad the'
                Legislature intended the words "personal eirects" to be
                used In their unreatr1cted 8enseh It would not ha;e em-
                ployed the more particular term household goods. The
                words npersonal efrects" must be construed in their or-
                dinary meaning Interpreted from the context of the
                statute In the light of the purpose sought to be ac-
                complished by Its enactment.
-.   .



             Hon. W. J. Murray, Jr., page 8   (V-1048)


                       In Popham v. Patterson, 121 Tex. 615, 51 S.W.
2d 680 (1932), the court said:    ..
                      "In construing statutes It is the duty
                 of the court to ascertain the leglslative~
                 Intent, and, when such Intent is once ar-
                 rived at, It should be given errect; in fact,
                 such intent Is the law. In determiningthe
                 legislative intent, the court should not look
                 alone to any one phrase, clause, or sentence
                 of the Act, but to the entire Act; and this
                 Includes the caption, the body of the Act,
                 and the emergency clause...."
                       Application of this rule makes It clear that
             the Legislature Intended to permit "specializedmotor
             carriers" and other carriers transportingas freight
             "householdgoods, persdnal effects or used office furnl-
             ture and equipment' as a class or commodltlesto re-
             strict llablllty. We find no intention expressed in
             the~1947 ijetor reasonably to be lmplled from Its terms
             to allow carriers of'persons for hire to llmlt or re-
             strict their llablllty as it exists at common law for
             loss of or damage to baggage of passengers transported
             Incident to the carriage of persons.
                       In answer to your first question, we hold
             that Articles 883, 883(a)and 883(b)do not apply to
             motor bus companies. We believe that our answer to your
             first question appropriatelydisposes of your second
             question.
         .                            SUNMARY
                      Articles 883, 883(a)and 883(b), v.c.s.,
                 do not apply to motor bus companies so as to
                 permit llmltatlon or.restrlctlonof llablllty
                 for damage to or loss of baggage of passengers
                 transported as an Incident to carriage of
                 persons.
                                                Yours very truly,
             APPROVED:                            PRICE DANIEL
             Charles D. Mathews
             Executive Assistant
             Joe R. Greenfill                     Everett Hutchinson
             First Assistant                          ASSistallt
             EH:db